Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Elected claims 6-13 are drawn to a system for wagering on a live event comprising: a bet database, a prize database and a sponsor database; a bet module, a prize module, and sponsor module; wherein the bet module identifies one or more micro-events within the live event and populates the bet database with a plurality of wagering options; wherein the prize module identifies one or more available prizes from the prize database; wherein the sponsor module receives sponsor settings from the sponsor database and identifies one or more relevant sponsors; and wherein the wagering options are modified by the sponsor module based on the relevant sponsors, classified in G07F 17/3225 (Data transfer within a gaming system, e.g. data sent between gaming machines and users).
II. Newly submitted claim 23 is drawn to a method for location-specific triggering of user content, comprising: preregistering, on a database, a plurality of locations of live events, prior to a start time of each of the live events; receiving, on a server, from a user terminal uniquely associated with a user, a user location sensed by the user terminal; retrieving, with the server, from the database, a plurality of locations of live events in progress, and matching, on the server, the user location to a location of a live event in based on retrieval of the data relating to the current play, triggering retrieval, on the server, from a database, of wagering information that is associated with the current play of the live event in progress, comprising a plurality of options for betting on the current play of the live event and odds associated with each of the plurality of options; determining, based on the user location, whether the user is part of an intended audience for at least one variation on one of the plurality of options, and, when the user is part of the intended audience for the at least one variation, presenting the at least one variation to the user; and receiving, from the user terminal, a wager selection comprising the at least one variation Classified in G07F17/3288 (Betting, e.g. on live event, bookmaking).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Invention I, the apparatus can be used to provide various award selections by s third party instead of providing betting options based on current plays of the live event. In addition, Invention II, the process can be practiced by a first party system that is not connected to third party servers and a prize database (sponsor database and prize database).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Invention I is directed to a system for wagering comprising various databases and modules. Invention I is directed to computer network system with various databases and computer operations. The search strategy for Invention I requires a different strategy from the other inventions by search additional classes and different search terms related to gaming system in a network and searching in the field of game and player data transferring in a network. The class for Invention I is G07F17/3225. The claimed invention and dependent claims also focus on how relevant sponsors are identified and based on user’s information. Data transfer about the performance of gaming systems and about players is classified in G07F17/3234, 3237, 3239. G07F17/3225 as of date includes 8,956 references.  G07F17/3234, 3237, 3239 as of date includes 10,939 references. The additional sub-classes would provide a serious search and examination burden if restriction were not required.
Invention II is directed to a method for conducting a wagering game. The search strategy for Invention II requires a different strategy from the other inventions by search additional subclasses and different search terms. The invention requires a search in wagering for ongoing live events and modifying the bet options based on the current play of the live event. The class for wagering on live events such as sporting events is G07F17/3288 (Betting, e.g. on live events, bookmaking). The search strategy also requires text search in which betting options and odds that are modified based on events. G07F17/3288 as of date includes 8763 references. A63F3/00157; A63F2003/0016, 00164, 00167, 0017 as of date includes 6,265 references. The additional classes and subclasses and search terms would provide a serious search and examination burden if restriction were not required.

Applicant elected claims 6-13 drawn to the system comprising a sponsor database in which the wagering options or prizes are modified by the sponsor module without traverse on 1/27/2021.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 11-13, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 6-8, 11-13, 17-22 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter


Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claims 6-13, 17-20 recite the steps of a system for wagering comprising: 
a connection to a server;
a connection to a bet database, a prize database, and a sponsor database communicatively coupled to the server; and 
a user terminal provided at a user location, comprising a processor and a device interface; 
wherein the server is configured to retrieve, from an external data feed, one or more live more live events available for wagering each one or more live events associated with a physical location;
wherein server is configured to identify, based on the external feed, one or more micro-events within each of the one or more live events and is configured to populate the bet database with a plurality of wagering options based on the one or more micro-events identified by the server, and is further configured to provide the plurality of wagering options to the user terminal;
provide, on a user interface of the user terminal, the plurality of wagering options, and receive a selection of one wagering option in the plurality of wagering options from the user interface;
wherein the user terminal is configured to identify one or more available prizes from the prize database associated with at least the one wagering option in the plurality of wagering options, each of the one or more available prizes comprising a non-monetary prize, and is configured to associate the one or more available prizes with the one or more micro-events, wherein each individual prize in the one or more available prizes is further associated, in the prize database, with sponsor eligibility information and with at least one sponsor-designated location at which the individual prize is available;
wherein the server is further configured to provide, to the user terminal, sponsor settings from the sponsor database and is configured to identify one or more relevant sponsors, and is configured to modify, based on the relevant sponsors, one or more of the wagering options; and
wherein the server is configured to determine, based on location information provided by the user terminal, a current location of the user location; and identify the user location based on the current location of the user terminal;
wherein the server is configured to determine based on a comparison of the user location to the sponsor eligibility information from the sponsor database, one or more user-eligible prizes in the one or more available prizes;
wherein the user terminal is configured to update the user interface to provide, in addition to the one wagering option in the plurality of wagering options a selection option to receive a portion of payout in the form of a prize selected from the one or more user-eligible prizes and reduce monetary portion of the payout based on selection of the prize, wherein said prize is a physical article provided at the live event; and
wherein the user terminal is configured to receive, from the user interface, a selection of the selection option, amend the one wagering option in the plurality of wagering options based on the selection of the selection option, and provide to the bet database, the one wagering option including the selection of the prize.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that game data of a live event is retrieved to identify events for a plurality of wagering options and providing the user the wagering option to the user for the user to select is step of managing a wagering game. The steps of associating available prizes that are available and the user is eligible for 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 6-8, 11-13, 17-22 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 6-8, 11-13, 17-22 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite user terminal to perform the abstract idea of managing a game. As indicated in Applicant’s specification (paragraph 20), the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
a connection to a server, bet database, prize database and sponsor database. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a databased and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available prizes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 7-8, 11-13, 17-22 are directed to how the sponsors are identified, how the wagering options are modified, and the type of prizes, condition for determining prizes and how prizes are modified and identified. These limitations further describe the abstract idea of organizing human activity in which a wagering game is managed. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

	Claim 21 recites, “wherein the server is configured to provide a further adjustment to the one wagering option only when the one wagering option is determined to match the bet subset.” Applicant’s specification fails to teach that the wagering option is provided an adjustment only when the one wagering option is determined to match the bet subset. More specifically, Applicant’s specification discloses the following.
[0036] This figure displays the sponsor module 126. The process begins with the sponsor module 126 being initiated by the base module 120, at step 800. The sponsor module 126 retrieves the sponsor settings from the sponsor database 114 on the server 108, at step 802. The sponsor module 126 determines if the user is a member of the selected audience the sponsor intends to reach. This may mean the user is in the selected proximity of an event, that the user is a fan of a specific team or teams, or If the user is part of the selected audience, the sponsor module 126 determines if at least one of the bet options matches the subset of bets that the sponsor intends to affect. For example, a sponsor may choose only to better the odds of bets on passes but not runs, or the sponsor may match up to a dollar on bets that are in favor of the home team. If none of the bet options are part of the selected bet subset, the sponsor module 126 returns to the base module 120. In another embodiment, the sponsor module 126 continues to poll until at least one bet option is part of the selected bet subset, at step 806. If the user is part of the selected audience and at least one bet option is part of the selected subset. The sponsor module 126 displays the sponsor's ad to the user if the sponsor has provided one, at step 808. If the sponsor has chosen to give users credit, the sponsor module 126 will give those users credit and indicate that the credit is from the sponsor. Credit may be given once or multiple times and may require the user to view or interact with an advertisement, at step 810. If the sponsor has chosen to adjust the odds in favor of users, the sponsor module 126 will apply the adjustment. In an exemplary embodiment the user will be shown the adjusted and unadjusted odds and the difference will be attributed to the generosity of the sponsor, at step 812. If the sponsor has chosen to pay the vig, and there is a vig, then the user will not have to pay the vig. In an exemplary embodiment, the user would be made aware that the sponsor is paying the vig on their behalf, at step 814. The sponsor module 126 returns to the base module 120, at step 816.

	Claim 22 is rejected by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11-13, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites, “a system for wagering comprising: a connection to a server; a connection to a bet database, a prize database, and a sponsor database communicatively coupled to the server”, The claim does not positively claim the server, the bet database, the prize database, and the sponsor database to be part of the 
Claims 7-8, 11-13, 17-22 are rejected by dependency.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.

35 USC 101
Applicant's arguments directed to the 35 USC 101 rejection have been fully considered but they are not persuasive.

Applicant argues that the problem the invention proposes to solve relates to the problem of licensing, advertising and sponsorship. Applicant argues that presently there is no satisfactory solution for advertising directly to the micro better market, because of the fast-paced and real time nature of micro betting. Applicant argues that the claimed invention solves this problem by using the user location to determine a sponsored prize specifically available to the user location. However, this solution is not a solution to a technical problem or a technical field. The step of providing a specific type of prize or a physical good based on the user location is inherent and the nature of how physical 

Applicant argues that the claimed invention is more directed to location specific integration of the sponsor providing information such that the system automatically modifies the output of the user interface based on the user physical location in order to present reward information in a different matter. This is the same technical solution to a 

Applicant also argues that the claims are similar to examiner 50 of monitoring network traffic to improve network performance. However, Applicant’s invention is directed to providing different prizes based on the user location and sponsor. This is a change in data, not a change in the network.

Applicant also argues that the claims are similar to PTAB of Ex Parte Smith. However, it appears that Ex parte Smith is directed to an electronic trade engine and how information is managed to overcome latency issues. However, Applicant’s invention is not an electronic trade engine or a wagering system that manages information to overcome latency issues. There is no support in Applicant’s specification that describes a problem and solution to communication latency. Applicant argues that claim 21 and 22 are similar to Ex Parte Smith that it improves a problem in computer network as supported by paragraph 36 of the specification.
Paragraph 36 (published recites the following).
[0036] This figure displays the sponsor module 126. The process begins with the sponsor module 126 being initiated by the base module 120, at step 800. The sponsor 126 retrieves the sponsor settings from the sponsor database 114 on the server 108, at step 802. The sponsor module 126 determines if the user is a member of the selected audience the sponsor intends to reach. This may mean the user is in the selected proximity of an event, that the user is a fan of a specific team or teams, or other information that allows the sponsor to tailor advertisements to their target market. If the user is not part of the selected audience, the sponsor module 126 returns to the base module 120, at step 804. If the user is part of the selected audience, the sponsor module 126 determines if at least one of the bet options matches the subset of bets that the sponsor intends to affect. For example, a sponsor may choose only to better the odds of bets on passes but not runs, or the sponsor may match up to a dollar on bets that are in favor of the home team. If none of the bet options are part of the selected bet subset, the sponsor module 126 returns to the base module 120. In another embodiment, the sponsor module 126 continues to poll until at least one bet option is part of the selected bet subset, at step 806. If the user is part of the selected audience and at least one bet option is part of the selected subset. The sponsor module 126 displays the sponsor's ad to the user if the sponsor has provided one, at step 808. If the sponsor has chosen to give users credit, the sponsor module 126 will give those users credit and indicate that the credit is from the sponsor. Credit may be given once or multiple times and may require the user to view or interact with an advertisement, at step 810. If the sponsor has chosen to adjust the odds in favor of users, the sponsor module 126 will apply the adjustment. In an exemplary embodiment the user will be shown the adjusted and unadjusted odds and the difference will be attributed to the generosity of the sponsor, at step 812. If the sponsor has chosen to pay 814. The sponsor module 126 returns to the base module 120, at step 816.
Applicant’s paragraph 36 describe Fig. 8. The description discloses how the sponsor module 126 continues to poll until at least one bet option is part of the selected bet subset, at step 806. The subset of bets are bets that the sponsor intends to affect by displaying a sponsor ad. As indicated in the follow chart, when the bet is part of the selected bet subset, the sponsor ad is displayed at step 808.
The description describe how the system checks (by polling) if a user qualifies (by having matching bet option) to receive certain information offers. This step is a step of analyzing information (if bet matches) to provide another set of information (so that an advertisement can be displayed) and provide user credit for displaying the advertisement. This is not a technological solution to overcome problems in technical hardware. There is no improvement to the technology of computer networks.

35 USC 112
The prior rejections have been withdrawn. New rejections under 35 USC 112 have been made to address the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715